Citation Nr: 0029929	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-02 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from August 1949 to January 
1953.

This appeal arises from a March 1998 rating decision of the 
Detroit, Michigan Regional Office (RO).  


REMAND

The veteran contends that he suffered from frostbite of the 
right lower extremity during service in the Korean War which 
has currently resulted in disability of the right lower 
extremity to include the right foot.

On VA examination in February 1998, it was noted that Doppler 
studies of the right leg showed venous and valvular 
insufficiency of the right lower extremity which yielded a 
clinical picture of swelling, discoloration and induration.  
The examiner concluded that there was no evidence of 
frostbite or cold injury residuals of the right lower 
extremity.

A March 1998 statement from David E. Beneson, D.P.M., a board 
certified foot surgeon and disability analyst, indicates that 
the veteran had been treated for chronic peripheral vascular 
problems of the right leg.  The veteran related a history of 
frostbite while in service with resulting diminished 
circulation, edema and peripheral vascular disease of the 
right lower extremity.  Subsequent to release from service, 
the veteran developed diabetes mellitus.  He had a history of 
recurrent infections only in the right foot which resulted in 
the development of osteomyelitis of the metatarsal.  It was 
opined that the veteran's vascular status resulting from 
frostbite in service had severely hindered the ability of the 
right lower extremity to heal.  It was further opined that 
frostbite created a vascular compromise of the right lower 
extremity which left the veteran prone to further 
complications resulting from diabetes.  

The duty to assist includes conducting a thorough and 
contemporaneous examination which takes into consideration 
records of prior medical examinations and treatment.  
Lineberger v. Brown, 5 Vet. App. 367 (1993).  In view of the 
medical evidence of record, especially the statement from Dr. 
Beneson and the February 1998 VA medical opinion, the veteran 
should be afforded a VA examination by a board of 2 vascular 
specialists to determine if any current right lower extremity 
disability is etiologically related to cold injury suffered 
during the Korean War.

VA also has a duty to assist the veteran in the development 
of facts pertaining to his claim.  The Court has held that 
the duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The record shows that the veteran has 
been receiving ongoing treatment at Sterling Heights Foot 
Care.  The RO should contact the veteran, determine all 
sources of treatment for the right lower extremity, and then 
obtain treatment records from all sources to include the 
source listed above.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for right 
lower extremity disability since 
separation from service.  After securing 
any necessary releases, the RO should 
obtain all records that are not already 
contained in the claims folder to include 
those from Sterling Heights Foot Care 
from 1999 to the present.  Once obtained, 
all records should be permanently 
associated with the claims file.  

2.  The RO should consider the possible 
application of the provisions of 38 
U.S.C.A. § 1154 in the adjudication of 
the veteran's claim.  In this regard, the 
RO should undertake all necessary 
development to determine whether the 
veteran suffered a cold injury of the 
right lower extremity in service in light 
of the provisions of section 1154. 

3.  The veteran should be afforded a VA 
examination by a board of 2 vascular 
specialists.  The claims folder must be 
made available to the examiners prior to 
the examination.  All disability should 
be evaluated in relation to its history 
and all indicated tests must be 
performed.  Based on a review of the 
medical evidence and the current 
examination, the examiners should provide 
a medical opinion as to whether it is at 
least as likely as not that any current 
disability of the right lower extremity 
is proximately due to or the result of 
exposure to cold during military service.  
In answering this question, the standard 
of proof which is underlined must be 
utilized.  All factors upon which the 
medical opinion is based must be set 
forth for the record.  

The board of 2 vascular specialists 
should reconcile any medical 
conclusion(s) that conflicts with those 
previously made regarding the etiology of 
the veteran's current right lower 
extremity disability to include Dr. 
Beneson's March 1998 opinion and the VA 
examiners February 1998 opinion, and 
provide detailed reasons for any point of 
disagreement.  

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If any 
development is incomplete, including if 
the requested medical examination does 
not include all opinions requested, 
appropriate corrective action is to be 
implemented and the examination report 
should be returned to the examining 
physicians.

5.  When the above development has been 
completed, the claim of service 
connection for right lower extremity 
disability resulting from cold exposure 
injury during service should be reviewed 
by the RO.  If the decision remains 
adverse to the veteran in any way, he and 
his representative should be furnished 
with a supplemental statement of the case 
to include consideration of the 
provisions of 38 U.S.C.A. § 1154 and 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



